COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Gregory T. Josefsberg

Appellate case number:    01-21-00412-CV

Trial court case number: 2018-87179

Trial court:              165th District Court of Harris County

        Relator Gregory T. Josefsberg filed a petition for writ of mandamus and a corresponding
motion for temporary relief to stay the trial court’s order issued on July 20, 2021, pending
adjudication of his petition for writ of mandamus. We grant the motion for temporary relief and
stay the portion of the trial court’s July 20, 2021 order requiring Relator to “provide answers to
Rachel Ann Roberts’ [Rule 202] deposition by written questions no later than July 30, 2021.”
This order will remain in effect until relator’s petition for writ of mandamus is finally decided or
until further order from this Court.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: July 30, 2021